Citation Nr: 1200861	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a VA hearing in conjunction with his appeal.  See the Veteran's May 2009 substantive appeal.  A September 2011 letter from the RO notified the Veteran that such a hearing had been scheduled.  However, in a September 2011 statement, the Veteran expressed that he no longer desired to participate in such a hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion and to allow for the initial consideration of additional evidence by the RO.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board observes that evidence has been associated with the Veteran's VA claims file since the April 2009 Statement of the Case (SOC).  This evidence has not been considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Further, the Veteran was afforded a VA examination in January 2008 in connection with his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The examiner reviewed the claims file, performed an audiological examination and noted the Veteran's in-service noise exposure.  The audiometric findings reflected a current bilateral hearing loss disability for VA purposes as per 38 C.F.R. § 3.385, and the Veteran claimed that he experienced tinnitus.  The examiner provided diagnoses of sensorineural bilateral hearing loss and tinnitus.  Concerning the matter of medical nexus, the VA examiner opined that the Veteran's tinnitus was more likely related to his bilateral hearing loss, and that his bilateral hearing loss was not related to his military service based on the Veteran's separation examination report reflecting 15/15 whispered voice test results and no complaints of tinnitus.  The VA examiner reasoned that, since acoustic or noise-induced hearing loss and/or tinnitus occurs at the time of the event and does not have a delay of onset.  See the October 2006 VA examination report.  

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Further, the Board notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

Obviously, the January 2008 VA examiner was without the benefit of Training Letter 10-02, as it was issued more than two years after the VA audiological examination.  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.  

Moreover, to the extent that the Veteran's tinnitus may be caused or aggravated by his bilateral hearing loss, the Board concludes that these issues are inextricably intertwined.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be resolved prior to resolution of the claim for service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC should refer the Veteran's claims folder to the January 2008 VA examiner or, if the January 2008 VA examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and/or tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and/or tinnitus and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss and/or tinnitus where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral hearing loss and/or tinnitus that is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

If the VA examiner determines that the Veteran's bilateral hearing loss is causally-related to his service, to include noise exposure, he/she must address the following:  

a)  Provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is caused by his bilateral hearing loss.  

b)  Provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's tinnitus is aggravated by his bilateral hearing loss.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

